     Case 3:21-cv-00629-JLS-KSC Document 9 Filed 05/27/21 PageID.823 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MICHAEL J. FLYNN and                               Case No.: 21-CV-629 JLS (KSC)
     PHILIP H. STILLMAN,
12
                                      Plaintiffs,       ORDER VACATING HEARING
13                                                      AND TAKING MATTERS UNDER
     v.                                                 SUBMISSION WITHOUT ORAL
14
                                                        ARGUMENT
     MICHAEL E. LOVE and
15
     DOES 1 through 10, inclusive,
                                                        (ECF Nos. 3, 4)
16                                  Defendants.
17
18         Presently before the Court are Defendant Michael E. Love’s Motion to Dismiss
19   Under the First-to-File Rule and Under Rule 12(b)(6) (ECF No. 3) and supporting Request
20   for Judicial Notice (ECF No. 4). The Court VACATES the hearing on these matters
21   scheduled for June 3, 2021 and TAKES them UNDER SUBMISSION without oral
22   argument pursuant to Civil Local Rule 7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: May 27, 2021
25
26
27
28

                                                    1
                                                                              21-CV-629 JLS (KSC)
